DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chantalat(6832634) taken together with Maier(10733944).
	Chantalat teaches in figure 1 a sparkling water maker comprising a gas cylinder(13), a gas cylinder connector(with shut off valve 17) mounted on the gas cylinder, a bottle(31) and a bottle connector(cap 33) mounted on the bottle, a gas guide tube(23) being connected between the gas cylinder connector and the bottle connector, a compressed gas(carbon dioxide) in the gas cylinder being delivered to the bottle through the gas guide tube, a three way valve(20) being connected between flex tubing (23) and the bottle, and the valve being configured to block a flow passage between the gas cylinder and the flex tubing(column 5 lines 10-20).  Chantalat is silent as to a first gas guide tube connected to the gas cylinder connector and a second gas guide tube connected to the bottle connector.  Maier teaches a device for producing a carbonated beverage in figure 1, including a gas cylinder(32), a first gas guide tube connected to .  
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 10, 2021